Citation Nr: 9929578	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
spine.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for a skin condition, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision from 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran filed a 
notice of disagreement in February 1996.  He was issued a 
statement of the case in March 1996, and he submitted a 
substantive appeal in July 1996. 

The veteran originally requested a hearing before the Board, 
but in May 1998, he submitted a written cancellation of the 
scheduled hearing.  He appeared for an RO hearing in August 
1998 and confirmed that he no longer wished to appear before 
the Board for a hearing. 

The Board notes that the veteran had also completed an appeal 
of a claim for post-traumatic stress disorder (PTSD).  
However, that benefit was granted by the RO in January 1999.  
Thus, there remains no justiciable claim or controversy for 
the Board to review on appeal.  See Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996).   



FINDINGS OF FACT

1.  In a January 1994 rating decision, a claim by the veteran 
for entitlement to service connection for residuals of 
malaria was denied; the veteran did not initiate and complete 
an appeal from that determination.  

2.  Evidence received subsequent to the January 1994 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for residuals of 
malaria. 

3.  The veteran has no medical evidence of a nexus between 
hypertension and the veteran's military service.

4.  There is no medical evidence of a nexus between arthritis 
of the spine and the veteran's military service.

5.  There is no medical evidence of a nexus between glaucoma 
and the veteran's military service.

6.  There is no medical evidence of a nexus between a chronic 
skin disorder and the veteran's military service, including 
any exposure to herbicides during such service.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which denied entitlement 
to service connection for residuals of malaria is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
January 1994 rating decision which denied entitlement to 
service connection for residuals of malaria, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 (1999).

3.  The veteran's claims of entitlement to service connection 
for hypertension, for arthritis of the spine, for glaucoma, 
and for a skin condition are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Malaria Claim

In June 1993, the veteran claimed service connection for 
residuals of malaria that he asserted he contracted during 
service.  The claim was denied by a January 1994.  The 
evidence of record at the time included service medical 
records, which showed treatment for a fever of unknown origin 
in November 1967, with two negative malaria smears, and a VA 
examination report of August 1993, which also reflected 
negative results for a malaria smear.  The examiner reported 
a diagnosis of a history of malaria based upon the veteran's 
report of malaria during service.  The veteran's claim was 
denied on the basis that there was no evidence of malaria 
during service.  The veteran was notified of the January 1994 
rating decision and furnished notice of appellate rights and 
procedures, but he did not initiate and complete an appeal.  
38 U.S.C.A. § 7105(a).  Accordingly, the January 1994 
determination became final.  38 U.S.C.A. § 7105(c).  

In May 1995, the veteran effectively requested that his claim 
of entitlement to service connection for malaria be reopened.  
The RO found that the veteran had failed to submit new and 
material evidence to reopen his claim, and the present appeal 
ensued. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis to be applied when a claim to reopen is presented.  
Winters v. West, 12 Vet. App. 203, 205-206 (1999); and Elkins 
v. West, 12 Vet. App. 209, 215-218 (1999).  The first step is 
to determine whether new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).  If so, there 
must then be a determination whether the claim presented is 
well grounded under 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the only evidence of record submitted 
subsequent to the  January 1994 decision are the veteran's 
statements and a VA examination report of October 1995.  
Although the veteran testified at an RO hearing in August 
1998, he did not address the malaria claim at that time.  In 
his statements., the veteran essentially reiterates what he 
had claimed in connection with the January 1994 decision; 
that is, that he suffered malaria during service.  The 
October 1995 VA examination report was negative for evidence 
of any hematological disease.  However, at the time of the 
January 1994 rating decision, there was of record an August 
1993 VA examination report which also showed that a malaria 
smear was negative.  The October 1995 examination report 
therefore adds nothing new to the record.  

In sum, there is no evidence submitted which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Accordingly, the claim for service 
connection for malaria has not been reopened.  The Board 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

The Board observes that the RO has not determined initially 
whether the evidence submitted is "new" and "material," as 
defined by 38 C.F.R. § 3.156 in view of the Hodge decision.  
However, regardless of whether or not the RO might determine 
in view of Hodge that new and material evidence has been 
received, the Board would not be bound by that determination.  
It would remain the Board's function to review the RO's new 
and material evidence determination.  See generally Barnett 
v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d. 1380 (Fed. Cir. 
1996).  The Board further notes that the veteran's 
representative has presented argument as to the various 
issues subsequent to the Hodge decision and has thus has had 
an opportunity to present argument in light of Hodge.  Since 
(for the reasons outlined in this decision) the Board is 
unable to find that new and material evidence has been 
received, no purpose would be served by remanding the case to 
the RO for a preliminary finding on the new and material 
evidence question.  Further, as the veteran's representative 
has had the opportunity to present argument, the Board finds 
that there is no prejudice to the veteran by its rendering of 
this decision without preliminary consideration by the RO. 

II.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Further, it should also be noted that certain 
diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service, in a veteran exposed to a herbicide agent during 
active military, naval, or air service. 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence of:  i) a current disability 
(a medical diagnosis); ii) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Hypertension

The Board notes a medical diagnosis of hypertension on VA 
examination in August 1993, and the Board accepts this 
diagnosis as true for well-grounded purposes.  King v. Brown, 
5 Vet.App. 19, 21 (1993)  

However, there is no medical evidence which in any manner 
suggests a link between hypertension to service.  Service 
medical records are completely devoid of clinical findings 
with regard to hypertension, and blood pressure was reported 
to be 122/80 at the time of separation examination in June 
1968.  Moreover, examinations subsequent to 1993 examination 
which resulted in a diagnosis of hypertension not only fail 
to suggest a link to service, but the subsequent  
examinations reflect the clear consensus of medical 
professionals that the August 1993 diagnosis of hypertension 
was not correct.  In this regard, VA examination in August 
1994 noted that the veteran had labile blood pressure with no 
evidence of hypertension "at this time."  VA outpatient 
records from June 1993 through December 1994 reflect blood 
pressure readings of varying degrees with no diagnosis of 
hypertension.  While a December 1994 outpatient clinical note 
indicates that the veteran was referred for hypertension 
after a psychiatric hospital admission, there is no diagnosis 
of such.  Moreover, his VA examination report of October 1995 
is negative for hypertension.  In addition, a January 1997 VA 
psychiatric examination noted that the veteran's 
"hypertension" appeared labile such that his diastolic 
blood pressure would go up when he was angry or in stressful 
situations, but would return to normal when he calmed down.  

While the veteran may feel that he has hypertension which is 
related to service, it has not been demonstrated that he has 
the medical training and skills necessary to render medical 
diagnoses and opinions as to medical causation.  His 
assertions in this regard, unsupported by medical evidence, 
do not suffice to well-ground his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

B.  Arthritis of the Spine

Service medical records show that the veteran complained of 
back pain and fever in November 1967 and diagnosed with a 
fever of unknown origin.  He was diagnosed as having a muscle 
spasm in his neck in June 1968.  On separation examination in 
June 1968, the veteran's spine, other musculoskeletal was 
clinically evaluated as normal.  

A VA examination report of May 1995 noted the veteran's 
complaints of low back pain for approximately 15 years, ever 
since he lifted up a bucket of coal at work.  His diagnosis 
was chronic low back pain.  Subsequent VA examination reports 
and VA outpatient records have shown similar diagnoses with 
indication by X-ray of degenerative changes.  Thus, while the 
veteran clearly has a developing arthritic condition 
involving his spine, there is no medical evidence to link 
this condition to service.  There is no indication of injury 
to his back during service and by self report, the pain did 
not begin until 1980, more than 12 years after separation 
from service.  There is no medical evidence of a continuity 
of pertinent symptomatology from service, there is no medical 
diagnosis of arthritis within one year of discharge from 
service, and there is no medical opinion otherwise suggesting 
that the arthritis of the spine is related to service.  
Accordingly, the Board must view the arthritis of the spine 
claim as also not well-grounded.  38 U.S.C.A. § 5107(a).  

C.  Glaucoma

The veteran has been diagnosed as having chronic open angle 
glaucoma of the right eye since 1994.  However, there is no 
medical evidence to link this condition to military service.  
The veteran's service medical records show that he was 
involved in an altercation in June 1968 and was rendered 
unconscious for approximately 10 minutes.  He was noted to be 
intoxicated at the time and somewhat somnolent.  He sustained 
injury to his left occipital with a question of fracture.  He 
was admitted to the hospital for observation.  There is no 
record of the hospital admission.  However, his separation 
examination report of June 1968 was without finding of 
clinical abnormality regarding the veteran's eyes or 
occipital area.  

The veteran has claimed that his glaucoma is a direct result 
of the head injury during service.  He reported that he was 
in his bunk when a "crazy man" attacked him and jumped on 
his head continuously, causing him to be unconscious for 
days.  He stated that he woke up in the hospital.  
Alternatively, he reported that he was beaten about the head 
so badly that his right eye was removed from its socket and 
replaced by medical personnel.  In August 1998, he testified 
during a hearing that he began having eye problems right 
after a head injury during service.  He stated that after he 
was injured he could not shoot with his right hand because 
his eye would not turn to the left.  He further testified 
that he began having headaches in 1993 and during the course 
of evaluation for the headaches he was found to have 
glaucoma.  He testified that a VA doctor told him that the 
glaucoma was related to his head injury.  He could not recall 
the doctor's name.

Notwithstanding the veteran's testimony, which is not 
supported by evidence of record, there is no other evidence 
of record relating glaucoma to service.  There is no medical 
opinion in the record regarding the veteran's glaucoma and no 
medical evidence of a nexus between glaucoma and a head 
injury.  Moreover, the veteran sustained injury to his left 
occipital area during service.  He has glaucoma in his right 
eye only.  As for the veteran's testimony that a VA physician 
told him that his glaucoma was related to service, a 
statement from a lay person as to what a physician told him 
or her does not constitute the requisite evidence of a 
medical diagnosis or of medical etiology.  The connection 
between what a physician said and a layperson's account of 
what the physician purportedly said "filtered ... through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995); see also Warren 
v. Brown, 6 Vet.App. 4,6 (1993).  

D.  Skin Condition

VA examination in October 1995 resulted in a diagnosis of 
"skin condition...erythema of the masofacial fold on the left 
side."  However, there is otherwise no medical evidence to 
relate such condition to the veteran's service.  

Service medical records show an insect bite to the jaw in 
August 1966 and a localized rash to the left molar area also 
in August 1966 which was determined to be a fungal 
dermatitis.  However, the veteran's skin was clinically 
evaluated as normal on separation examination of June 1968.  
Further, VA examination reports of August 1993, May 1994, and 
August 1994 are all without reference to any skin condition 
or disorder.  The October 1995 VA examination report 
referenced erythema of nasofacial fold of the left side of 
the nose with a possible seborrhea diagnosis.  There were 
three papilloma on the veteran's back.  However, nothing in 
this examination report suggests any link between any current 
skin disability and the veteran's service.  

Additionally, there is no evidence of chloracne or porphyria 
cutanea tarda such that the claim that falls within the 
presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, there is otherwise no medical 
evidence suggesting that the current skin condition is 
otherwise related to exposure to herbicides during service.  

As with the other claims, the Board stresses that while the 
veteran may sincerely feel that there is some relationship to 
service, a well-grounded claim requires medical evidence of a 
nexus to service.  Caluza. 

Conclusion

In reaching the foregoing decision that the veteran's claims 
for service connection for hypertension, for arthritis of the 
spine, for glaucoma, and for a skin condition are all not 
well grounded, the Board is advising the veteran that 
competent medical evidence of a disability that is related to 
military service is required to render his claims denied 
herein well grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet.App. 69 (1995).          

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).



ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

